Citation Nr: 1411571	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  11-09 221	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date beyond September 25, 2008, for the Veteran's period of eligibility for receiving education benefits under the provisions of Chapter 30, Title 38, United States Code (Montgomery GI Bill (MGIB)).


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from September 1995 to September 1998.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2010 RO decision.
FINDINGS OF FACT

1.  The Veteran's delimiting date for the use of Chapter 30 educational assistance benefits was September 25, 2008. 

2.  The Veteran was not prevented from beginning or continuing a program of education due to his own physical or mental disabilities during the period he was eligible to receive education benefits under the MGIB.


CONCLUSION OF LAW

The criteria have not been met for extending the delimiting date beyond September 25, 2008, for the Veteran's eligibility for benefits under the MGIB.  38 U.S.C.A. § 3031 (West 2002 & Supp. 2013); 38 C.F.R. §§ 21.7050, 21.7051 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally under the MGIB, a veteran is entitled to a 10 year period of educational assistance following the date of his discharge from the service.  38 C.F.R. § 21.7050(a).  The delimiting date marks the end of his eligibility.  

In this case, the Veteran left active duty on September 24, 1998.  Therefore, his delimiting date was September 25, 2008.  

The delimiting date may be extended if the Veteran is prevented from initiating or completing his chosen program of education within the requisite time frame by a physical or mental disability not result a result of his own willful misconduct.  38 C.F.R. § 21.7051(a).  Medical evidence must clearly establish that a program of education was medically infeasible.  38 C.F.R. § 21.7051(a)(2). 

The Veteran contends that his delimiting date should be extended because during a portion of his eligibility, from January 2002 through February 2003, he took time away from school to care for his grandfather during his grandfather's terminal illness.  He states that his grandfather required full-time care to include oxygen treatment and that he cared for his grandfather's personal needs during this difficult time before his death.  

After his grandfather's death, he explains that he was in a state of grieving and unable to pursue his education for some time.  He returned to school but was unable to complete his program before his MGIB benefits expired.  He therefore requests that his delimiting date be extended.  

After carefully considering the claim in light of the record and the applicable law, the Board finds no legal basis for granting the claim.  

While the Veteran acknowledges that his situation does not fit the letter of the law, he maintains that it is consistent with the spirit of the law.  In effect, he contends that his grandfather's illness, along with his family and employment responsibilities were tantamount to his own physical or mental illness which prevented the timely completion of his education.  

The Board is very sympathetic to the Veteran's situation.  However, in claims for extensions of a delimiting date, such hardships are not contemplated by the applicable VA law and regulations.  38 C.F.R. §§ 21.1033, 21.7051(a).  

Essentially, the Veteran's argument is grounded in equity:  that VA should not deny his claim because to do so would be unfair.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 19.5; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  "[N]o equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress." Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing Office of Personnel Management  v. Richmond, 496 U.S. 414, 426 (1990)]. 

Under such circumstances, the Board is legally precluded from granting the Veteran an extension of his delimiting date.  The law is dispositive of the issue and the appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Generally, the Board has a duty to notify and assist the Veteran in the development of his claim, prior to consideration of the merits of his appeal.  38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2013); 38 C.F.R. § 3.159 (2013).  However, such procedures do not apply in cases where the applicable chapter of Title 38 of the United States Code contains its own notice provisions.  See, e.g., Barger v. Principi, 16 Vet. App. 132, 138 (2002).  

In the present case, the applicable regulatory notification procedure is contained in 38 C.F.R. § 21.1031.  38 C.F.R. § 21.7030 (2013) (specifically applying the provisions of 38 C.F.R. § 21.1031 to claims for educational assistance under Chapter 30).  Moreover, the provisions pertaining to VA's duty to notify and to assist do not apply to a claim when, as in this case, resolution of the claim is based on the interpretation of the applicable law, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  As such, no further action is required to notify and assist the Veteran in the development of his appeal.  

ORDER

Extension of the delimiting date beyond September 25, 2008, is denied for the Veteran's period of eligibility for receiving education benefits under the provisions of Chapter 30, Title 38, United States Code (MGIB).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


